United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
      ___________

      No. 01-3125
      ___________

Wright Electric, Inc.,                  *
                                        *
             Petitioner,                *
                                        *
             v.                         *
                                        *
National Labor Relations Board,         *
                                        *
             Respondent.                *


                                            Petition for Review of the
      01-3460                               Supplemental Decision of the
                                            National Labor Relations Board.

Wright Electric, Inc.,                  *        [UNPUBLISHED]
                                        *
             Respondent,                *
                                        *
             v.                         *
                                        *
National Labor Relations Board,         *
                                        *
             Petitioner.
                                   ___________

                            Submitted: June 12, 2002

                                  Filed: June 24, 2002
                                   ___________
Before BOWMAN, HEANEY, and MURPHY, Circuit Judges.
                         ___________

PER CURIAM.

       Wright Electric, Inc. (Wright) seeks to overturn an order of the National Labor
Relations Board (NLRB) requiring Wright to pay $5,132 in back pay to Louis Lutz
(Lutz). On September 29, 2000, the NLRB filed a compliance specification alleging
that Lutz was entitled to back pay for the period from May 9, 1994 though June 30,
1994 because he was unemployed as a result of Wright’s discriminatory refusal to
employ him as an electrician. Wright responded by asserting that Lutz was not
entitled to back pay because he had not made a diligent effort to secure alternative
employment during this period. Following a hearing, an administrative law judge
(ALJ) ruled that Lutz’s efforts to obtain employment from May 9, 1994 to June 30,
1994 were reasonable. Thereafter, Wright filed exceptions to the ALJ’s decision. On
August 9, 2001, a three-member panel of the NLRB adopted the ALJ’s findings,
conclusions, and rulings and ordered Wright to pay Lutz the sum of $5,132 plus
interest.

       Wright contends the NLRB’s order is not supported by substantial evidence
because the record showed Lutz failed to apply for a variety of electrician positions
during the relevant period. In response, the NLRB argues that Lutz’s efforts to secure
employment were reasonable because he used his long-standing, highly successful
method of finding work, which was to register on the union’s out-of-work list on a
monthly basis. Our review of the record shows there was substantial evidence to
support the NLRB’s determination that Lutz, by using his usual method, was able to
find employment for the entire period from May 1994 to June 2000, except for the
seven-week period challenged by Wright, and that Lutz otherwise made a reasonable
effort to obtain employment for the entire period. The NLRB’s order is enforced.
See 8th Cir. R. 47B.



                                         -2-
A true copy.

      Attest.

           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -3-